Citation Nr: 1027561	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  06-38 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a gastrointestinal (GI) 
disability as secondary to medications taken for a low back 
disability.

3.  Entitlement to a compensable rating for a left knee 
disability (to include chondromalacia).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 
1980 to December 1985.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from a January 2006 rating 
decision by the Waco, Texas Department of Veterans Affairs (VA) 
Regional Office (RO).  In March 2007, a hearing was held before a 
Decision Review Officer.  In March 2010, a videoconference 
hearing was held before the undersigned.  Transcripts of both 
hearings are associated with the claims file.  At the 
videoconference hearing the Veteran submitted additional evidence 
with a waiver of RO initial consideration.

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if any action on his part is required.


REMAND

The Veteran's service treatment records include several entries 
indicating he was seen for complaints of low back pain.  
Postservice records dated from July 1999 to May 2005 (from S. U., 
D.C. - received from Dr. S.U.'s office in November 2005) include 
November and December 2002 records from B. J. A., M.D. noting a 
low back injury the Veteran sustained in November 2002 playing 
basketball.  (Dr. U.'s November 2005 letter states that he sent 
all of his records regarding the Veteran.)  

On August 2006 VA examination, the examiner noted that the 
Veteran's claims file and medical records were reviewed, and 
opined that the Veteran's current disc disease was unrelated to 
his back complaints noted in service.  He stated that the 
findings of herniated disk point to a more recent occurrence 
rather than a process that dates back 20 years ago.  

At the March 2010 videoconference hearing, the Veteran testified 
that he was seen several times in service because of his low back 
disability.  He stated that he requested the RO to secure his 
"daily time sheets" and "unit attendance records".  He 
indicated that these would show he left his post early to seek 
treatment for his back.  The record provides no indication such 
records have been sought.

Furthermore, the Veteran has submitted additional evidence with a 
waiver of RO initial consideration.  While most of the records 
are duplicates of what was already of record; there is also a May 
2010 letter from D. S. L., D.C. noting that the Veteran was first 
seen in his office on "September 11, 1996, for examination and 
treatment of chronic condition back problems from old injuries." 
He further indicated that he has seen the Veteran many times 
during the period from 1996 to 2010 for neck and lower back pain.  
Dr. D.S.L.'s records are not associated with the claims file; as 
his letter suggests they contain information pertinent to the 
matter on appeal, they must be obtained.  Because the claim of 
secondary service connection for GI disability is inextricably 
intertwined with the claim of service connection for back 
disability, appellate consideration of that matter must be 
deferred pending resolution of the service connection for back 
disability claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).

The Veteran is advised that under 38 C.F.R. § 3.158(a), 
where evidence requested in connection with an original 
claim is not furnished within one year of the request, the 
claim will be considered abandoned.  He is further advised 
that if VA is unable to secure private records of his 
treatment, it is ultimately his responsibility to ensure 
that such records are received.

Regarding, the left knee disability, at the March 2010 
videoconference hearing the Veteran testified that such 
disability had increased in severity.  Specifically, he stated 
that he experienced instability, increased pain and limited 
mobility with repetitive motion and that his knee gives out at 
times.  Furthermore, he stated that he was informed by one of his 
private examiners that he has arthritis of the left knee.  A 
March 2007 MRI report notes "chondromalacia patellae- this has 
progressed somewhat when compared with the previous study."  In 
a February 2010 record, D. E. S., M.D. reports "degenerative 
changes noted in the left knee, with mild crepitance with range 
of motion."  X-rays were not taken during the visit.  As the 
Veteran's last VA examination was in March 2007, and in light of 
the allegation of (and evidence suggesting) an increase in 
severity of this disability, a contemporaneous examination is 
necessary.  

Notably, staged ratings may be appropriate in a claim for 
increase when the factual findings show distinct time periods 
when the disability exhibits symptoms that warrant different 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Accordingly, the case is REMANDED for the following:

1.	The RO should arrange for development to 
secure the "daily time sheets" and "unit 
attendance records" which the Veteran 
specifically alleges would corroborate the 
continuity and severity of his back 
complaints and symptoms in service.  If 
any further information from the Veteran 
is needed for this development, he must 
assist by providing such information.  If 
such records are unavailable (either 
because they were not kept or because they 
have been irretrievably lost or 
destroyed), it should be so certified for 
the record.  

2.	The Veteran should be asked to provide a 
release for his back treatment records 
from D. S. L., D.C.  The RO should secure 
(for association with the claims file) 
copies of the complete clinical records of 
all such treatment and/or evaluation from 
Dr. D.S.L.  The RO should review 
additional records received, and arrange 
for any further development suggested 
(i.e., if they identify any further 
treatment-providers, for their records). 

3.	The RO should then arrange for the Veteran 
to be examined by an orthopedist to 
determine the current severity of his 
service connected left knee disability.  
The examiner must review the Veteran's 
claims folder in conjunction with the 
examination.  All clinical findings should 
be reported in detail.  The findings must 
include range of motion studies (to 
include any limitations due to pain) as 
well as specific findings as to whether 
there is subluxation or instability and, 
if so, the degree of such.  Diagnostic 
studies conducted should include X-ray to 
ascertain whether or not there is 
associated arthritis of the knee. The 
examiner should explain the rationale for 
any opinions given. 

4.	The RO should then readjudicate these 
claims (to include consideration of the 
possibility of "staged" ratings for the 
knee, if indicated by facts found, and 
review of the claim seeking service 
connection for a GI disability in light of 
any change in determination regarding the 
low back disability claim).  If any 
benefit sought remains denied, the Veteran 
and his representative should be furnished 
an appropriate supplemental statement of 
the case and afforded the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  


These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

